Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 5, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a Transient Voltage Suppressor (TVS) device, comprising: a first-doping-type semiconductor substrate; a first second-doping-type deep well and a second second-doping-type deep well disposed on the first-doping-type semiconductor substrate, and a first-doping-type deep well located between the first second-doping-type deep well and the second second-doping-type deep well; a first second-doping-type heavily doped region disposed in the first second-doping-type deep well; a first-doping-type well region and a first first-doping-type heavily doped region disposed in the second second-doping-type deep well; a second first-doping-type heavily doped region and a second second-doping-type heavily doped region disposed in the first-doping-type well region; a third second-doping-type heavily doped region partially located in the first-doping-type well region and partially located in the second second-doping-type deep well: and a first-doping-type doped region disposed in the first-doping-type well region and in contact with the third second-doping-type heavily doped region; wherein, the first-doping-type and the second-doping-type are opposite.
The most relevant prior art reference due to Wu et al. (Patent No.: CN 207624703 U) substantially discloses a Transient Voltage Suppressor (TVS) device, comprising: 			a first-doping-type semiconductor substrate (Fig. 2 – Deep N-Well could be considered as a part of a substrate); 										a first second-doping-type deep well (Fig. 2 – P-Well on the left) and a second second-doping-type deep well (Fig. 2 – P-Well on the right) disposed on the first-doping-type semiconductor substrate (Fig. 2 – Deep N-Well), and a first-doping-type deep well (Fig. 2 – N-Well sandwiched between 2 P-Wells) located between the first second-doping-type deep well and the second second-doping-type deep well (Fig. 2); 							a first second-doping-type heavily doped region disposed in the first second-doping-type deep well (Fig. 2 – P+ region shown in the top portion of the left P-Well); 					a first first-doping-type heavily doped region disposed in the second second-doping-type deep well (Fig. 2 – N+ region shown in the top portion of the right P-Well); 				a third second-doping-type heavily doped region partially located in the second second-doping-type deep well (Fig. 2 – P+ region shown in the top portion of the right P-Well): and 		wherein, the first-doping-type and the second-doping-type are opposite (Fig. 2).

Additionally, Gao et al. (Patent No.: CN 205039152 U) teaches most of the limitations recited by claim 1 except a first first-doping-type heavily doped region disposed in the second second-doping-type deep well; a third second-doping-type heavily doped region partially located in the first-doping-type well region and partially located in the second second-doping-type deep well; and a first-doping-type doped region disposed in the first-doping-type well region and in contact with the third second-doping-type heavily doped region.
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a manufacturing method for a TVS device, comprising: providing a first-doping-type semiconductor substrate; performing ion implantation to form a first second-doping-type ion implantation region, a second second-doping-type ion implantation region, and a first first-doping-type ion implantation region located between the first second-doping-type ion implantation region and the second second-doping-type ion implantation region on the first-doping-type semiconductor substrate; performing a high-temperature drive-in process to form a first second-doping-type deep well, a second second-doping-type deep well, and a first-doping-type deep well located between the first second-doping-type deep well and the second second-doping-type deep well; forming a first-doping-type well region in the second second-doping-type deep well; performing ion implantation to form a first second-doping-type heavily doped region located in the first second-doping-type deep well, a second second-doping-type heavily doped region located in the first-doping-type well region, a third second-doping-type heavily doped region partially located in the first-doping-type well region and partially located in the second second-doping-type deep well, and a first first-doping-type heavily doped region located in the second second-doping-type deep well and a second first-doping-type heavily doped region located in the first-doping-type well region; and performing first-doping-type ion implantation to form a first-doping-type doped region in the first-doping-type well region, the first-doping-type doped region being in contact with the third second-doping-type heavily doped region.

The most relevant prior art reference due to Wu et al. (Patent No.: CN 207624703 U) substantially discloses a manufacturing method for a TVS device, comprising: 				providing a first-doping-type semiconductor substrate (Fig. 2 – Deep N-Well could be considered as a part of a substrate); 				 				performing ion implantation to form a first second-doping-type ion implantation region (Fig. 2 – P-Well on the left), a second second-doping-type ion implantation region (Fig. 2 – P-Well on the right), and a first first-doping-type ion implantation region (Fig. 2 – N-Well sandwiched between 2 P-Wells) located between the first second-doping-type ion implantation region and the second second-doping-type ion implantation region on the first-doping-type semiconductor substrate (Fig. 2);									performing a high-temperature drive-in process to form a first second-doping-type deep well, a second second-doping-type deep well, and a first-doping-type deep well located between the first second-doping-type deep well and the second second-doping-type deep well (Fig. 2 - implied); and												performing ion implantation to form a first second-doping-type heavily doped region located in the first second-doping-type deep well (Fig. 2 – P+ region shown in the top portion of the left P-Well), a third second-doping-type heavily doped region located in the second second-doping-type deep well (Fig. 2 – P+ region shown in the top portion of the right P-Well), and a first first-doping-type heavily doped region located in the second second-doping-type deep well (Fig. 2 – N+ region shown in the top portion of the right P-Well). 									
Additionally, Gao et al. (Patent No.: CN 205039152 U) teaches most of the limitations recited by claim 1 except a second second-doping-type heavily doped region located in the first-doping-type well region, a third second-doping-type heavily doped region partially located in the first-doping-type well region and partially located in the second second-doping-type deep well, and a first first-doping-type heavily doped region located in the second second-doping-type deep well; and performing first-doping-type ion implantation to form a first-doping-type doped region in the first-doping-type well region, the first-doping-type doped region being in contact with the third second-doping-type heavily doped region.
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-15: these claims are allowed because of their dependency status from claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/03/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812